Citation Nr: 1212543	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-39 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability.  

4.  Entitlement to a compensable initial evaluation for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for a sleep disorder and depression.  It is also on appeal from a September 2009 rating decision that granted service connection for right ear hearing loss, evaluated as noncompensable, and denied service connection for left ear hearing loss.  

On an August 2010 VA Form 9, the Veteran stated that his service-connected tinnitus had grown worse.  The Board considers this a claim for an increased evaluation, which has not yet been adjudicated.  Thus, the issue of entitlement ot an increased evaluation for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a psychiatric disability, to include major depressive disorder, to include as secondary to service-connected disability, and service connection for a sleep disorder, to include as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss was initially demonstrated more than one year after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's left ear hearing loss is related to active duty.  

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of worse than level II hearing in the right ear.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112,1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for a compensable initial evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here the Veteran is appealing the initial rating assignment as to his right ear hearing loss.  In this regard, because the September 2009 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  A May 2010 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under the diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Turning to the Veteran's claim for service connection for left ear hearing loss, in correspondence dated in April 2009, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA post-service medical records, the transcript of a June 2009 hearing before a Decision Review Officer, the transcript of a November 2011 hearing before the undersigned Veterans Law Judge, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available relevant evidence not already of record.  In this regard, the Board finds that the Veteran's service personnel records, referred to in the remand below, would not be relevant to the Veteran's service connection and increased initial evaluation claims.

The appellant was afforded VA examinations in August 2009 and January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they were predicated on a reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results, provide a well-reasoned opinion with rationale, and provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's right ear hearing loss disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection and increased initial evaluation claims has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he has left ear hearing loss as a result of exposure to noise, and a concussion, during active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is the Veteran's claim.

The Veteran's service treatment records show that he suffered a significant concussion in August 1975, and was in a motor vehicle accident in October 1975, with neck and head injuries.  At entrance, in January 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
15
20







The report of the Veteran's November 1976 separation medical examination shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
--
10







The Veteran's November 1976 separation report of history provides that he denied past or current hearing loss.  

The August 2009 VA examination report provides that the examiner reviewed the Veteran's claims file and sets forth the relevant inservice and post service audiological history.  The examiner noted that the Veteran's MOS was aviation officer, and he spent two years in mechanized infantry.  He ran the .50 caliber range all day, wearing rubber earplugs.  Post-service noise exposure was teaching hunter's safety and a chainsaw, during each of which he wore earmuffs, as well as dairy farming for three years and demolition/salvage recycling since 1990.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
15
50
45







The final pertinent diagnosis was left sensorineural hearing loss, normal to moderate.  The examiner stated the opinion that the Veteran's current left ear hearing loss was not caused by or the result of conceded inservice acoustic trauma.  As a rationale, she reviewed the Veteran's audiogram results at entrance and separation and pointed out that the Veteran's left hearing improved during active duty.  She also stated that Veteran's hearing loss presented as typical of noise exposure, and thus the issue of head trauma causing the hearing loss was ruled out.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained her opinions with detailed references to medical findings in the Veteran's service treatment records.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the August 2009 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's left ear hearing loss to his active duty or any injury during active duty.

In addition, there is no evidence of pertinent complaints, symptoms, findings or diagnoses of left ear hearing loss within one year of the Veteran's separation from service.  Thus, presumptive service connection is not warranted.

The Veteran is competent to report having sustained acoustic trauma or a concussion during active duty.  In fact, he is service-connected for post-concussive syndrome.  Since his contentions are consistent with the circumstances of his service, they are deemed to be credible.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to say that any loss of left ear hearing acuity experienced in service was of a chronic nature to which current disability may be attributed, or that his current left ear hearing loss disability is etiologically related to acoustic trauma or a concussion during service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Further, the Board finds that the Veteran's assertions as to continuity of symptomatology of the claimed disability since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, he specifically denied past or current hearing loss at separation.  

While the Board acknowledges that the absence of any corroborating medical evidence supporting the assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Simply stated, the Board finds that Veteran's service treatment records (showing that the Veteran's left ear hearing improved during active duty, and that he denied hearing loss at separation) and his postservice medical records (containing medical evidence that his current left ear hearing loss is not related to his active duty) outweigh his contentions.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for left ear hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Compensable Initial Evaluation

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. § 4.86).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of  I.  38 C.F.R. § 4.85(f).

During the August 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:







HERTZ




1000
2000
3000
4000
RIGHT

20
30
35
60







The average pure tone threshold was 36 on the right.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear.  

This score correlates to right ear auditory acuity level of II, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when this auditory acuity level is entered into Table VII of 38 C.F.R. § 4.85.

During the January 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
55
65







The average pure tone threshold was 48 on the right.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  

This score correlates to right ear auditory acuity level of II, under Table VIa of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when this auditory acuity level is entered into Table VII of 38 C.F.R. § 4.85.

The Board notes that in Martinak, supra, the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the August 2009 VA examination report provides that the Veteran complained of not hearing as well as he wanted to, and said that people had to constantly repeat themselves.  The report notes that the disability had no significant effects on the Veteran's occupation and no effects on his usual daily activities.  The report of the January 2011 VA examination provides that the Veteran's chief complaint was tinnitus and hearing loss.  He reported having difficulty hearing and understanding what people were saying, especially if there was a lot of noise around him.  He found himself asking people to repeat themselves.  The report provides that the hearing difficulty had significant effects on the Veteran's occupation.  Such notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra.

The Board is aware of the Veteran's complaints regarding the severity of his right ear hearing loss.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected right ear hearing loss warrants a compensable initial evaluation.

Additionally, the foregoing evidence contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the evidence demonstrates that the Veteran is not entitled to a compensable initial evaluation for right ear hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for left ear hearing loss is denied.

A compensable initial evaluation for right ear hearing loss is denied.


REMAND

A preliminary review of the record indicates that the claims for service connection for a psychiatric disability, to include major depressive disorder, to include as secondary to service-connected disability, and service connection for a sleep disorder, to include as secondary to service-connected disability, require additional development.  

During the November 2011 hearing, the Veteran testified that his, presumably VA, psychiatrists told him that his depression was due to his service-connected post concussive syndrome.  They said that this was because the Veteran's inservice performance reviews showed that his behavior drastically changed and worsened after the concussion.  The Veteran submitted copies of performance reviews from his service personnel records dated before and after the concussion.  The Board notes that the Veteran had submitted similar service personnel records in March 2011.  A review of the claims file indicates that it contains no other service personnel records other than these submitted by the Veteran.  

An August 2009 VA psychiatric examination report provides an Axis I diagnosis of depression, NOS, and generalized anxiety disorder, primarily secondary to physical disabilities.  The examiner relates that the Veteran's current depression was not related to the Veteran's inservice [service-connected] post-concussive syndrome or cervical strain (sic).  In essence, the examiner states that the Veteran's depression was related to pain resulting from his non-service-connected disabilities.  

The examiner fails to provide an adequate rationale for this opinion.  The examiner states that the Veteran's own reports link his depression to his non-service-connected disabilities.  However, the report itself does not reflect that the Veteran made such assertions.  The examiner fails to explain why he discounts the Veteran's own contentions, found throughout the claims file, that he is depressed about the pain and disability resulting from his service-connected post-concussive syndrome and cervical sprain.  The Veteran is competent to testify as to current observable symptoms, such as his emotional state.  See Falzone, supra.

Moreover, in making this determination, the VA examiner did not have access to any of the Veteran's service personnel records, including those submitted by the Veteran, which show drastic behavior and leadership changes after the concussion.  As the VA examination was not based on a complete review of the Veteran's relevant service records, it was inadequate.  Accordingly, another VA medical opinion is necessary.  

The Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In addition, the Veteran has asserted throughout the appeal that he current has a sleep disorder, due to pain from his service-connected cervical spine.  The Veteran is competent to testify as to current observable symptoms, such as inability to sleep due to cervical spine pain.  See Falzone, supra.  There is no reason to doubt his credibility.  He has not been provided a VA examination for the claimed sleep disorder.  Since his testimony raises the possibility that his current claimed sleep disorder is related to service-connected disability, the Board finds that a remand of the Veteran's claim is necessary in order for the RO to obtain a VA medical opinion on the matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources to obtain the Veteran's service personnel records.  If none are available, a formal finding of this fact should be made in the claims file.  

2.  Then, forward the Veteran's claims folder to the examiner who conducted the August 2009 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, including all service personnel records in the claims file, in order to fully address: (1) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's depression, NOS, was incurred during active duty due to or as a result of the Veteran's concussion; and (2) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's depression, NOS, is proximately due to or chronically aggravated by the pain and disability (i.e., reduced functional abilities) caused by the Veteran's service-connected post-concussive syndrome and/or cervical sprain.  

The examiner is requested to provide a rationale for any opinion expressed, which should include an opinion as to the significance, if any, of the Veteran's service personnel records.  If the examiner determines that the Veteran's depression is related to non-service-connected disorders, he or she is asked to explain the opinion in detail.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sleep disorder that may be present.  The claims file must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the inservice and post-service medical history (including that set forth above), and the results of the clinical evaluation, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current sleep disorder is related to the Veteran's active duty, or is proximately due to or chronically aggravated by any service-connected disability.  The examiner is requested to provide a rationale for any opinion expressed.  

4.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


